Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Status of the Application
Claims 1, 7, 9, 13, 16, 22, 23, 25 and 27-31 are pending in the present application.  Claims 7, 9, 13, 16, 22, 23 and 25 stand withdrawn from further consideration as being drawn to a nonelected invention. Claims 1 and 27-31 stand rejected as indicated below. 

Claim Rejections - 35 USC § 103
The rejection of claims 1 and 27-31 under 35 U.S.C. 103 over Tang (CN 105961851, published 9/28/2016), Liu (CN 1059661037, published 6/15/2016), Parsaie et al. (Br. Poultry Science, 2007), Alzawaari et al. (S. African J. of Animal Science, 2016) and Drennan (US 2,813,793) in combination is maintained.
Each of Tang, Liu, Parsaie and Alzawaqari teaches the addition of bile acid to animal feed (see each reference in its entirety).
Tang teaches a ruminant animal feed comprising deoxycholic acid (2-8 pts. wt.), a protein component (for example, soybean lecithin as recited by instant claims 28 and 31), a carbohydrate component (for example, corn as recited by instant claims 30 and 31) and a vitamin component (for example, nicotinic acid and niacinamide, as recited by instant claim 27) that has the advantages of environmental protection, low price, comprehensive nutrition, suppressing rumen flatulence, preventing disease infection, reducing pathogenic bacteria infection and reducing morbidity (see the entire article, especially Abstract; Examples 1-6).

Liu teaches a chicken feed comprising deoxycholic acid (0.005-0.009 parts), a protein component (for example, protein powder), a carbohydrate component (for example, rice, wheat as recited by instant claims 30 and 31) and a mineral component (for example, ferrous succinate and potassium sorbate, as recited by instant claim 27) (see the entire article, especially Abstract; Examples 1-6). The reference teaches the feed significantly reduces the morbidity of chickens (see for example, the Summary of the invention).

Parsaie et al. teaches chicken feed comprising bile acid (cholic acid) (500 mg/kg), a protein component (for example, soybean meal as recited by instant claims 28 and 31), a carbohydrate component (for example, wheat as recited by instant claims 30 and 31) and a vitamin-mineral premix (as recited by instant claim 27) (see page 596, Table 1, Diet #D). The reference teaches supplementation with bile acid reduces the weight of liver and caeca and decreases the length of duodenum, jejunum and ileum and in small intestine and the height and width of villi (see Abstract and page 599, last paragraph) and that the liver is a site of detoxification and bile production and, thus, the liver size is dependent on the amount of work it does and/or the gastrointestinal micro-flora and/or fermentation products (see page 597, paragraph bridging left/right cols.; page 599, last paragraph).

Alzawaari et al. teaches chicken feed comprising a protein component (for example, soybean meal as recited by instant claims 28 and 31), a carbohydrate component (for example, wheat bran as recited by instant claims 30 and 31) and a vitamin-mineral premix (as recited by instant claim 27) (see page 450, Table 2).  The reference teaches supplementation with bile acid improved fat digestibility, body weight and feed consumption (see for example, paragraph bridging pages 448/449; page 455, Conclusion). The reference also teaches the effect of bile acid on cholesterol, triglyceride, HDL and LDL was dose dependent and that fat digestibility was greater with the highest % of bile acid (see paragraph bridging pages 453/454; Table #s 3-7).

In essence, the combination of references teaches animal feed, including poultry feed, comprising a protein component, a carbohydrate component, a vitamin component, a mineral component, etc. and a bile acid, such as, deoxycholic acid.

The instant claims differ from the references by reciting a poultry feed composition and deoxycholic acid about 1.0-1.5 g/kg feed of the poultry feed composition.

However, as evidenced by the references above,
supplementation of feeds with bile acids results in various advantages, such as, increase fat digestibility, increase body weight and feed consumption, which are 
dose dependent; and
as recognized by MPEP § 2144.05 (II)(A),

    PNG
    media_image1.png
    232
    639
    media_image1.png
    Greyscale

Therefore, the skilled artisan in the art would be motivated to determine the amount(s) of bile acid, i.e., deoxycholic acid, which would provide optimum advantages as set forth by the references.  Making said determination would require only routine
experimentation, which would have been within the level of skill of the ordinary artisan in the art at the time of the present invention
For these reasons, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant’s argues, 
Claim 1 was amended to be directed to a poultry feed composition for reducing subclinical necrotic enteritis (NE) in poultry;
While the cited prior art references teach that bile acids can be used to reduce morbidity and improve body weight in chickens, they fail to teach that deoxycholic acid can be used to mitigate NE when added to the animal feed in the specific amounts claimed;
In Example 2 of the present application, the inventors demonstrate that dietary 
supplementation with deoxycholic acid reduces NE by attenuating the NE-
induced inflammatory response and reducing the virulent activities of the NE pathogens C. perfringens and E. maxima; 
In the absence of this empirical data, one of skill in the art could not reasonably expect to be able to reduce NE in poultry using deoxycholic acid supplementation; and
 In the absence of the inventors’ data, one of skill in the art would have no guidance for selecting an effective concentration of deoxycholic acid for reducing NE in poultry. Reference made the previously submitted Declaration by Dr. Sun, the concentration of deoxycholic acid included in the claimed feed composition is critical to its effectiveness for reducing subclinical necrotic enteritis (NE) in poultry (see Dr. Sun Dec. P8). Thus the specific concentrations of the specific bile acid included in the animal feed as delineated in the claims were demonstrated to provide a distinct result from that taught in the prior art. These results demonstrate that the claimed feed provides differences in kind rather than degree from the cited prior art references.
Applicant’s argument was considered but not persuasive for the following reasons.
The claimed invention is a composition comprising bile acid or salt thereof, which consists of deoxycholic acid in about 1.0-1.5 g/kg feed and a protein component, carbohydrate component or both a protein component and a carbohydrate component.  The recitation “for reducing subclinical necrotic enteritis (NE) in poultry” is seen as the intended use of the composition.  
Applicant’s argues the reduction of a specific disease using specific amounts of a specific bile acid represents a difference in kind as compared to the generic disclosures of the cited art.  
Applicant points to the Declaration by Dr. Sun, which states that based on the use of 0.8, 1.0 and 1.5 g/kg, a dose response curve was calculated showing subclinical NE is 0.5682 g/kg to an optimal dose of 1.359 g/kg.
However, as previously stated, the art teaches various amounts of bile acids and various advantages with the addition of bile acids, including deoxycholic acid, to compositions comprising protein, carbohydrate and vitamin.  The art, as evidenced by Alzawqari et al., also teaches a dose-dependent effect of bile acid on fat digestibility.  Thus, determining amounts of deoxycholic acid in the prior art composition that would result in advantages as taught by the reference would have been within the level of skill of the ordinary artisan.  
The fact that applicant determined that the recited amounts are more effective in reducing NE in poultry does not render the claimed amounts unobvious.  As noted above, the recitation that the composition is “for reducing subclinical necrotic enteritis (NE) in poultry” is seen as the intended use of the composition.  Said recitation would not render an obvious composition unobvious.  The issue is not the intended use of the composition but whether the skilled artisan could make the prior art composition, comprising deoxycholic acid in the claimed amounts, based on the teachings of the prior art.  As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	Here, the claimed concentration is not critical to the composition since the art teaches dose dependent effect and advantages thereof.  There is no evidence that the claimed amounts would not also results in advantages as taught by the references. 
For these reasons, the rejection of claims 1 and 27-31 under 35 U.S.C. 103 over Tang (CN 105961851, published 9/28/2016), Liu (CN 1059661037, published 6/15/2016), Parsaie et al. (Br. Poultry Science, 2007), Alzawaari et al. (S. African J. of Animal Science, 2016) and Drennan (US 2,813,793) in combination is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to BARBARA P BADIO whose telephone number is 
(571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628